                 Case 21-10021-MFW               Doc 103        Filed 02/03/21         Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                 x
In re:                                                          :        Chapter 11
                                                                :
FERRELLGAS PARTNERS, L.P. AND                                   :        Case No.: 21-10021(MFW)
FERRELLGAS PARTNERS FINANCE CORP., 1                            :        (Joint Administration Requested)
                                                                :
                                     Debtors.                   :        Related Docket Nos. 11 and 46
                                                                 x

          FINAL ORDER GRANTING DEBTORS’ MOTION TO FILE UNDER SEAL
         PORTIONS OF ITS CREDITOR MATRIX AND LIST OF EQUITY HOLDERS
            CONTAINING CERTAIN INDIVIDUAL CREDITOR INFORMATION

          Upon the motion (the “Motion”) 2 of the Debtors for entry of an order, as more fully

described in the Motion, pursuant to sections 105(a) and 107(c) of title 11 of the United States

Code (the “Bankruptcy Code”), Rule 9018 of the Federal Rules of Bankruptcy Procedures (the

“Bankruptcy Rules”), and Rule 9018-1(d) of the Local Rules of Bankruptcy Practice and

Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local Rules”)

authorizing the Debtors to file the Sealed Filings under seal; and adequate notice of the Motion

having been given as set forth in the Motion, and it appearing that no other or further notice is

necessary; and the Court having jurisdiction to consider the Motion and the relief requested therein

pursuant to 28 U.S.C. §§ 157 and 1334; and the Court having determined that consideration of the

Motion is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and the Court having determined

that the legal and factual bases set forth in the Motion establish just cause for the relief requested

in the motion, and that such relief is in the best interests of the Debtors, their estates, their creditors

and the parties in interest; and upon the record in these proceedings; and after due deliberation;


1   The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
    Ferrellgas Partners, L.P. (8480), and Ferrellgas Partners Finance Corp. (2520). The corporate headquarters and
    the mailing address for the Debtors is 7500 College Boulevard, Suite 1000, Overland Park, KS 66210.
2
    Capitalized terms not defined herein shall have the meanings ascribed to them in the Motion.
               Case 21-10021-MFW            Doc 103      Filed 02/03/21      Page 2 of 2




    IT IS HEREBY ORDERED THAT:

        1.        The Motion is GRANTED on a final basis, as set forth herein.

        2.        Pursuant to sections 105(a) and 107(c) of the Bankruptcy Code, Bankruptcy Rule

9018, and Local Rule 9018-1, the Debtors are hereby authorized to seal the Sealed Filings.

        3.        The Sealed Filings shall be filed with the Court, provided to the U.S. Trustee

pursuant to section 107(c)(3) of the Bankruptcy Code and remain under seal except upon further

Court order. Each party receiving an unredacted copy of the Sealed Filings shall keep such

information confidential.

        4.        To the extent any party provided with an unredacted copy of the Sealed Filings files

any responsive pleading or other pleading relating to the Motion, such party shall redact from its

pleadings any confidential or identifying information.

        5.        The Debtors are authorized to take all actions necessary to effectuate the relief

granted herein.

        6.        The terms and conditions of this final Order shall be immediately effective and

enforceable upon its entry.

        7.        The Court shall retain jurisdiction with respect to all matters arising from or related

to the interpretation or implementation of this final Order.




.




Dated: February 3rd, 2021
                                                       MARY F. WALRATH
Wilmington, Delaware
                                                       UNITED STATES BANKRUPTCY JUDGE
                                                   -2-
